NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  RANDY WAYNE ALVAREZ, Petitioner.

                         No. 1 CA-CR 19-0292 PRPC
                              FILED 1-23-2020


          Appeal from the Superior Court in Maricopa County
                       No. CR2015-136686-002
         The Honorable Richard L. Nothwehr, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Andrea L. Kever
Counsel for Respondent

Randy Wayne Alvarez, San Luis
Petitioner
                            STATE v. ALVAREZ
                            Decision of the Court




                       MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Jennifer M. Perkins and Judge James B. Morse Jr. joined.


W E I N Z W E I G, Judge:

¶1            Petitioner Randy Wayne Alvarez seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s first
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2